365 S.W.3d 264 (2012)
Christopher BALDWIN, Appellant,
v.
HARLEY DAVIDSON MOTOR CO., Respondent.
No. WD 73715.
Missouri Court of Appeals, Western District.
March 27, 2012.
Application for Transfer to Supreme Court Denied May 1, 2012.
Christopher Baldwin, Kansas City, MO, Appellant Acting pro se.
Samantha Benjamin-House, Kansas City, KS, for Respondent.
*265 Before CYNTHIA L. MARTIN, P.J., THOMAS H. NEWTON, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mr. Christopher Baldwin appeals the decision of the Labor and Industrial Relations Commission affirming the Administrative Law Judge's denial of his claims for Worker's Compensation benefits from the Harley Davidson Motor Company and its insurer, American Casualty Company.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).